Case: 14-31423      Document: 00513499400         Page: 1    Date Filed: 05/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-31423
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           May 10, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

MARC GUYTON, also known as Gram Guyton,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-271


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Marc Guyton has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Guyton has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Guyton’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31423    Document: 00513499400    Page: 2   Date Filed: 05/10/2016


                                No. 14-31423

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein,
appellant’s motion to appoint counsel is DENIED, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2